Citation Nr: 0826962	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for type II diabetes 
mellitus from January 12, 2004?

2.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from November 8, 2004?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from May 1966 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted entitlement to service 
connection for post traumatic stress disorder and assigned a 
30 percent rating, effective November 8, 2004; and a 
December 2005 rating decision that granted service connection 
for type II diabetes mellitus and assigned a noncompensable 
rating, effective January 12, 2004.  

In August 2005, the veteran filed a notice of disagreement 
with the rating assigned for PTSD.  In December 2005, he was 
provided with a statement of the case on the issue of a 
higher rating for PTSD, and he certified his appeal to the 
Board on the matter in a February 2006 VA Form 9.  Another VA 
Form 9 filed in February 2006 was accepted as a notice of 
disagreement with the rating assigned for the type II 
diabetes mellitus.  

In a May 2006 rating decision, the RO found clear and 
unmistakable error in the December 2005 rating decision, and 
assigned a 10 percent rating for type II diabetes mellitus 
effective January 12, 2004; and a 20 percent rating was 
assigned effective February 7, 2006.  He was provided with a 
statement of the case on the matter in August 2007.  A 
statement from the veteran's representative dated later that 
month was accepted in lieu of VA Form 9 on the issue, and the 
issue was certified to the Board in March 2008.  

In a November 2007 rating decision, the RO increased the 
veteran's rating for PTSD to 50 percent effective June 8, 
2007.  He filed a notice of disagreement with the effective 
date assigned for the increased rating.  In a March 2008 
rating decision, the RO granted an earlier effective date of 
November 8, 2004, for the grant of a 50 percent rating for 
PTSD.  Since this is the date of the veteran's claim, it is 
considered a full grant of the benefit sought in the notice 
of disagreement and no further action is required.  

In a February 2006 statement the representative raised the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This issue has not been adjudicated by the RO 
and is not currently before the Board.  It is referred to the 
RO for appropriate development.  

The issue of what evaluation is warranted for post-traumatic 
stress disorder (PTSD) from November 8, 2004 is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

On July 11, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
veteran's representative that a withdrawal of the issues of 
entitlement to increased ratings for type II diabetes 
mellitus is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met on the issues of entitlement to 
increased ratings for type II diabetes mellitus.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by her authorized representative.  38 C.F.R. 
§ 20.204.  The appellant's representative has essentially 
withdrawn the appeal on the issues of entitlement to higher 
ratings for type II diabetes mellitus in the July 2008 
Informal Hearing Presentation when it was indicated that the 
veteran had not in fact appealed the issues and was satisfied 
with the rating assigned.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration on that 
matter.  Accordingly, the Board does not have jurisdiction to 
review the appeal and it is dismissed.  


ORDER

The appeal on the issue of what evaluation is warranted for 
type II diabetes mellitus from January 12, 2004 is dismissed.  


REMAND

The evidence with respect to the question what evaluation is 
warranted for post traumatic stress disorder from November 8, 
2004 conflicts and raises numerous questions which need to be 
resolved prior to entering a final decision.  In particular 
there are questions pertaining to whether the veteran is, or 
is not currently working (compare June 2007 treatment notes 
with the September 2007 VA compensation examination); whether 
he does or does not suffer from suicidal ideation due to post 
traumatic stress disorder; as well as questions concerning 
the nature of any care that the appellant may currently be 
receiving for his post traumatic stress disorder.
 
Therefore, this case must be REMANDED for the following 
action.

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for post traumatic 
stress disorder since October 2007.  When 
the requested information and any 
necessary authorization has been 
received, the RO must attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  In 
particular, this must include efforts to 
secure the treatment records from Anthony 
Todaro, Ph.D.  All attempts to secure 
this evidence must be carefully 
documented in the file.  

2.  The veteran should then be scheduled 
for a VA social and industrial survey to 
ascertain his ability to work in the face 
of his service connected post traumatic 
stress disorder alone.  It is imperative 
that the claims file and a copy of this 
REMAND be made available to the examiner 
for review in connection with the 
examination.  All indicated special 
studies and tests should be accomplished.  
The report of the examination must 
address whether it is at least as likely 
as not that the veteran is unable to 
obtain or maintain a substantially 
gainful occupation as a consequence of 
his service connected post traumatic 
stress disorder.  Further, the examiner 
must attempt to separate the effects of 
nonservice-connected disabilities from 
pathology caused by his service connected 
post traumatic stress disorder.  If the 
veteran's pathology cannot be separated 
without engaging in speculation, that 
fact must be noted.  A complete rationale 
must be offered for any opinion provided. 

3.  After undertaking the above 
development, the RO must make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  The 
claims folder is to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  In accordance with the latest 
AMIE work sheet for rating PTSD, the 
examiner is to provide a detailed review 
of the veteran's history, current 
complaints, and the nature and extent of 
his service- connected psychiatric 
disorder.  In addition to any other 
information required by the AMIE work 
sheet, the examiner must assign a Global 
Assessment of Functioning score, and 
explain what the assigned score means. A 
complete rationale for any opinion 
offered must be provided.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above has been 
accomplished, the RO should readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


